Case 2:21-cv-00267-RAJ-LRL Document 1-12 Filed 05/13/21 Page 1 of 2 PageID# 69




                            Exhihit 12
Case 2:21-cv-00267-RAJ-LRL Document 1-12 Filed 05/13/21 Page 2 of 2 PageID# 70




  VIRGINIA: IN THE CTOClJITCOimT FOR THE CITY OF VIRGINIA BEACH

  TATYANA BABAKAEVA,and
  OLGAGUSKOVA,

               Plaintififs,

  V.                                                Case No.; CL21-716

  C.JEFFREY MOORE,and
  658 WATERS DRIVE,LLC,

               Defendants.

         PRIVILEGE LOG FOR C.]fKFFRRY MQQRE AND 658 WATKRS DRIVE.LLC RFP 4

  Date          Document Type    Parties                      Content topic
  04/06/2021    Email            Michael G.Sweeney,Jeff       Appeal brief
                                 Moore,Scott Alperin, Ed
                                 McPhillips, David Ashe
  03/02/2021    Email            Michael G.Sweeney,Ryan       This lawsuit
                                 Reyes,Scott Alperin,Jeff
                                 Moore
  02/17/2021    Email            Michael G.Sweeney,Jeff       Cease and Desist letter
                                 Moore,Scott Alperin          and advice on a lawsuit
  02/18/2021 Email               Michael G.Sweeney and Jeff   Cease and Desistletter
                                 Moore                        and advice on a lawsuit
